Exhibit 10.1

SIXTH AMENDMENT TO LEASE

THIS SIXTH AMENDMENT TO LEASE (the “Amendment”) dated as of the 2nd day of July
(the “Effective Date”), by and between GLENHARDIE PARTNERS, L.P., successor in
interest to FV Office Partners, L.P., a limited partnership organized and
existing under the laws of Delaware (hereinafter referred to as “Landlord”), and
ENCORIUM GROUP, INC., f/k/a/ Covalent Group Inc., a corporation organized and
existing under the laws of Nevada whose present address is 1275 Drummers Lane,
Wayne, PA 19087 (hereinafter referred to as “Tenant”).

W I T N E S S E T H    T H A T :

WHEREAS, Landlord leased certain premises at Glenhardie Corporate Center in the
building located at 1275 Drummers Lane, Wayne, Pennsylvania 19087 (the
“Building”), to Tenant pursuant to that certain Lease dated September 9, 1994,
amended by that certain First Amendment to Lease dated March 25, 1996 and that
certain Second Amendment to Lease dated November 14, 1996 (collectively, the
“Original Lease”);

WHEREAS, Landlord and Interactive Health Computing Inc. (“IHC”) entered into
that certain Agreement of Lease dated January 15, 1996 as amended by a First
Amendment to Lease dated March 25, 1996 (the “IHC Lease”) regarding certain
space located on the first floor of the Building. Landlord consented to the
assignment of the IHC Lease to Tenant pursuant to that certain Assignment and
Assumption of Lease dated September 30, 1999 between Tenant and IHC in which
Tenant assumed the rights and obligations of the IHC Lease (the “Assignment and
Assumption”) and that certain Consent to Assignment and Assumption between
Landlord, IHC and Tenant dated September 1999 (the “Consent”). The IHC Lease,
the Assignment and Assumption and the Consent are hereinafter collectively
referred to as the “IHC Lease Documents.” The Original Lease and the IHC Lease
Documents as the same has been modified by that certain Third Amendment to Lease
dated July 31, 2001 and by that certain Fourth Amendment to Lease dated as of
November 27, 2001, that certain Fifth Amendment to Lease dated as of
December 13, 2002 (the “Fifth Amendment”) are hereinafter collectively referred
to as the “Lease”. The term “Premises” as used herein shall mean and refer to
the Long-Term Premises (as defined in the Fifth Amendment) consisting of
approximately 34,026 rentable square feet; and

WHEREAS, Landlord and Tenant have agreed to further amend the Lease in
accordance with the terms and conditions set forth herein;

NOW THEREFORE, Landlord and Tenant for good and valuable consideration,
intending to be legally bound, hereby agree as follows:

1.        The term of the Lease is extended to December 31, 2014 (the “New
Maturity Date”).

2.        As of the Effective Date Fixed Rent shall be $22.00 per rentable
square foot payable in equal monthly installments. Upon the occurrence of the
Give Back Space Surrender Date (as hereinafter defined) Fixed Rent shall be due
and payable in accordance with the following schedule:



--------------------------------------------------------------------------------

Time Period

 

Monthly Fixed Rent

 

Annual Fixed Rent

Give Back Space

Surrender Date - 5/31/2009

  $42,628.67   $511,544.00

6/1/2009 - 5/31/2010

  $44,081.92   $528,983.00

6/1/2010 - 5/31/2011

  $45,535.17   $546,422.00

6/1/2011 - 5/31/2012

  $46,988.42   $563,861.00

6/1/2012 - 5/31/2013

  $48,441.67   $581,300.00

6/1/2013 - 5/31/2014

  $49,894.92   $598,739.00

6/1/2014 - 12/31/2014

  $51,348.17   $616,178.00

3.        Tenant has advised Landlord that it wishes to perform certain
improvements to the Premises prior to surrendering the Give Back Space (as
hereinafter defined) [collectively, the “Tenant Improvements”]. All of the
Tenant Improvements shall be completed in compliance with the terms and
conditions of Article 9 of the Lease at Tenant’s sole expense. Notwithstanding
anything to the contrary contained in Article 9 of the Lease, Landlord, at
Landlord’s option, shall have the right to oversee the construction of any
Tenant Improvements constructed by Tenant and to receive a fee in connection
with such oversight activity equal to three percent (3%) of the aggregate of the
hard and soft costs related to the Tenant Improvements (collectively, the “TI
Costs”). In the event Tenant wishes Landlord to provide any construction
management services concerning the Tenant Improvements Landlord shall be
entitled to a construction management fee equal to five percent (5%) of the TI
Costs.

4.        Upon completion of the Tenant Improvements Tenant shall surrender to
Landlord a portion of the Premises located on the first floor known as Suite 100
consisting of approximately 10,774 rentable square feet and more fully described
on Exhibit “A” attached hereto (the “Give Back Space”). On the date on which
Tenant turns over the Give Back Space to Landlord in vacant and broom clean
condition (the “Give Back Space Surrender Date”) the Give Back Space shall cease
to be a portion of the Premises and Tenant shall not have access to or use of
the Give Back Space. From and after the Give Back Space Surrender Date: (i) the
Premises shall consist of approximately 23,252 rentable square feet; and
(ii) Tenant’s proportionate share shall be 36.861%.

5.        Tenant, concurrently with the execution of this Amendment, shall
provide Landlord a standby, irrevocable, “clean” letter of credit in form and
substance satisfactory to Landlord and from a bank acceptable to Landlord (the
“Letter of Credit”). The Letter of Credit must be issued in a “evergreen” form
on a year to year basis provided that the last year of the term of the Letter of
Credit shall in no event expire earlier then thirty (30) days after the New
Maturity Date. The Letter of Credit shall also specify that: (i) the issuing
bank shall provide Landlord with a minimum of thirty (30) days prior notice
before any decision by such issuing bank to not renew the Letter of Credit;
(ii) it is freely assignable by Landlord; and (iii) partial draws are permitted.
Any failure of the issuing bank to not renew the Letter of Credit shall
constitute a default under the Lease and permit Landlord to immediately draw
upon the Letter of Credit in its full amount. The Letter of Credit shall be
retained by Landlord as security for the payment by Tenant of the rent herein
agreed to be paid and for the faithful performance of the covenants contained in
the Lease. If at any time Tenant shall be in default under any of the

 

2



--------------------------------------------------------------------------------

provisions of the Lease, Landlord shall be entitled, at its sole discretion to
draw upon the Letter of Credit

 

  (i) to pay for

 

  (1) any rent for the payment of which Tenant shall be in default as aforesaid,

 

  (2) any expense incurred by Landlord in curing any such default, and/or

 

  (3) any other sums due to Landlord in connection with such default or the
curing thereof, including, without limitation, any damages incurred by Landlord
by reason of such default; or

 

  (ii) in liquidation of all or part of the damages suffered by Landlord by
reason of such default.

The Letter of Credit shall specify that its face amount shall reduce in
accordance with the following schedule:

 

Time Period

   Letter of Credit Amount

Effective Date to May 31, 2009

   $170,000

June 1, 2009 to May 31, 2010

   $141,667

June 1, 2010 to May 31, 2011

   $113,333

June 1, 2011 to May 31, 2012

   $85,000

June 1, 2012 to May 31, 2013

   $56,667

June 1, 2013 to the New Maturity Date

   $28,333

Landlord shall reimburse Tenant for a portion of the issuing fee charged by the
issuing bank for the Letter of Credit (the “LC Fee”) equal to the lesser of:
(i) fifty percent (50%) of the LC Fee; or (ii) two percent (2%) of the initial
face amount of the Letter of Credit (i.e. $3,400).

6.        Effective as of January 1, 2010 the term “Base Operating Costs”
applicable to the Premises shall mean and refer to the Annual Operating Costs
incurred by Landlord during the calendar year 2010.

7.        Paragraphs 8 and 9 of the Fifth Amendment are hereby null and void and
of no further force and effect.

8.        Articles 20(d)(iii)(A) and 20(d)(iii)(B), which comprise the
confession of judgment portion of the Lease are hereby restated and reconfirmed
as follows:

IF TENANT SHALL DEFAULT IN THE PAYMENT OF THE RENT OR ANY OTHER SUMS DUE
HEREUNDER BY TENANT, TENANT HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY
PROTHONOTARY OR ATTORNEY OF ANY COURT OF RECORD TO APPEAR FOR TENANT IN ANY AND

 

3



--------------------------------------------------------------------------------

ALL SUITS OR ACTIONS WHICH MAY BE BROUGHT FOR SAID RENT AND/OR SAID OTHER SUMS;
AND IN SAID SUITS OR ACTIONS TO CONFESS JUDGMENT AGAINST TENANT FOR ALL OR ANY
PART OF SAID RENTAL AND/OR SAID OTHER SUMS, INCLUDING BUT NOT LIMITED TO THE
AMOUNTS DUE FROM TENANT TO LANDLORD UNDER CLAUSES (I), (II), OR (III) OF THIS
ARTICLE 20, AND FOR INTEREST AND COSTS, TOGETHER WITH AN ATTORNEYS’ COMMISSION
FOR COLLECTION OF FIVE PERCENT BUT NOT LESS THAN TEN THOUSAND DOLLARS ($10,000).
SUCH AUTHORITY SHALL NOT BE EXHAUSTED BY ONE EXERCISE THEREOF, BUT JUDGMENT MAY
BE CONFESSED AS AFORESAID FROM TIME TO TIME AS OFTEN AS ANY OF SAID RENTAL
AND/OR OTHER SUMS SHALL FALL DUE OR BE IN ARREARS, AND SUCH POWERS MAY BE
EXERCISED AS WELL AFTER THE TERMINATION OR EXPIRATION OF THE TERM OF THIS LEASE.

WHEN THIS LEASE OR TENANT’S RIGHT OF POSSESSION SHALL BE TERMINATED BY COVENANT
OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER DURING THE TERM OF THIS
LEASE, AND ALSO WHEN AND AS SOON AS SUCH TERM SHALL HAVE EXPIRED OR BEEN
TERMINATED, TENANT HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR
ANY COURT OF RECORD AS ATTORNEY FOR TENANT AND ANY PERSONS CLAIMING THROUGH OR
UNDER TENANT TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT AND ALL PERSONS
CLAIMING THROUGH OR UNDER TENANT FOR THE RECOVERY BY LANDLORD OF POSSESSION OF
THE PREMISES, FOR WHICH THIS LEASE SHALL BE SUFFICIENT WARRANT, WHEREUPON, IF
LANDLORD SO DESIRES, A WRIT OF EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH,
WITHOUT ANY PRIOR WRIT OR PROCEEDINGS WHATSOEVER, AND PROVIDED THAT IF FOR ANY
REASON AFTER SUCH ACTION SHALL HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED,
CANCELED OR SUSPENDED AND POSSESSION OF THE PREMISES HEREBY DEMISED REMAIN IN OR
BE RESTORED TO TENANT OR ANY PERSON CLAIMING THROUGH OR UNDER TENANT, LANDLORD
SHALL HAVE THE RIGHT, UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON ANY
SUBSEQUENT TERMINATION OR EXPIRATION OF THIS LEASE OR ANY RENEWAL OR EXTENSION
HEREOF, OR OF TENANT’S RIGHT OF POSSESSION, AS HEREINBEFORE SET FORTH, TO
CONFESS JUDGMENT IN EJECTMENT AS HEREINBEFORE SET FORTH ONE OR MORE ADDITIONAL
TIMES TO RECOVER POSSESSION OF THE SAID PREMISES.

IN ANY ACTION OF OR FOR EJECTMENT OR FOR RENT OR OTHER SUMS, IF LANDLORD SHALL
FIRST CAUSE TO BE FILED IN SUCH ACTION AN AFFIDAVIT MADE BY IT OR SOMEONE ACTING
FOR IT SETTING FORTH THE FACTS NECESSARY TO AUTHORIZE THE ENTRY OF JUDGMENT,
SUCH AFFIDAVIT SHALL BE CONCLUSIVE EVIDENCE OF SUCH FACTS; AND IF A TRUE COPY OF
THIS LEASE (AND OF THE TRUTH OF THE COPY SUCH AFFIDAVIT SHALL BE SUFFICIENT
EVIDENCE) BE FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE
ORIGINAL AS A WARRANT OF ATTORNEY, ANY RULE OF COURT, CUSTOM OR PRACTICE TO THE
CONTRARY NOTWITHSTANDING. TENANT RELEASES TO LANDLORD, AND TO ANY AND ALL
ATTORNEYS WHO MAY

 

4



--------------------------------------------------------------------------------

APPEAR FOR TENANT, ALL PROCEDURAL ERRORS IN ANY PROCEEDINGS TAKEN BY LANDLORD,
WHETHER BY VIRTUE OF THE WARRANTS OF ATTORNEY CONTAINED IN THIS LEASE OR NOT,
AND ALL LIABILITY THEREFOR.

TENANT PLEASE INITIAL HERE                                        
                  

9.        The parties represent and warrant to each other that they have not
employed, dealt with or negotiated with any broker or agent other than CB
Richard Ellis, Inc. and Smith Mack & Company. Landlord agrees to pay all
commissions owed to the named brokers in this Paragraph 11. Each party agrees to
indemnify, defend and hold the other party harmless from and against any and all
demands, actions, loss, damage or liability, including, without limitation,
reasonable attorneys’ fees, to which the other party may now or hereafter become
subject by reason of any claim for commission, fee or other compensation to any
broker or agent not listed in this Paragraph 11 due as a result of the acts of
the indemnifying party.

10.        The submission by Landlord to Tenant of this Amendment shall have no
binding force or effect, shall not constitute an option for the leasing of the
Premises nor confer any rights or impose any obligations upon either party until
execution thereof by Landlord and the delivery of an executed original copy
thereof to Tenant.

11.        All capitalized terms in this Amendment not otherwise defined herein
shall have the meaning set forth in the Lease. This Amendment may be signed in
counterparts.

12.        All of the terms, conditions and provisions of the Lease are
incorporated herein by reference as fully as though set forth in this Amendment.

13.        All of the recitals set forth above are hereby ratified and confirmed
by Landlord and Tenant and incorporated herein by reference.

14.        The individual signing below on behalf of the Tenant represents that
s/he has the authority and power to bind the Tenant.

15.        In the event any of the terms of this Amendment are inconsistent with
the terms of the Lease the terms of this Amendment shall take precedent.

16.        Landlord and Tenant hereby ratify and confirm the Lease, which,
except as specifically modified herein, shall remain in full force and effect
unmodified.

[Signature blocks contained on next page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment to
Lease the date set forth above.

 

LANDLORD:

   TENANT:

GLENHARDIE PARTNERS, LP

a Delaware limited partnership

  

ENCORIUM GROUP, INC., a Delaware

corporation

By:    

  

Tredyffrin GP, LLC,

a Delaware limited liability company,

its general partner

  

By:

Name: Title:

  

/s/ Kenneth M. Borow

Kenneth M. Borow

President

By:

  

/s/ Joseph S. Grubb, Jr.

Joseph S. Grubb, Jr.

Vice President

     

 

6